DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In a RCE and amendment filed on 12/14/2021, applicants amended claims 1 and 10 - 14, and added new claims 15 – 23.  Claims 1 and 10 – 23 are now pending in this application.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Response to Arguments

Applicant’s arguments with respect to claims 1 and 10 – 23 have been considered but are moot because the new ground of rejection does not rely on any new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the Remarks on page 10 the Applicants note that claims 1 and 10 - 14 have been amended to overcome the prior 35 USC §112 (a) rejections.  In view of the amendments the prior 35 USC §112 (a) rejections are hereby withdrawn.     

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 12 and 15 - 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohara (U.S PreGrant Publication No. 2016/0292774 A1, hereinafter ‘Ohara’).

With respect to claim 1, Ohara teaches an information processing apparatus (i.e., an information processing apparatus, ¶0024) that enables communication with an image forming apparatus that forms an image by using toner supplied from a toner container mounted onto the image forming apparatus (i.e., configured to establish communication with a printer that form an image by using toner/ink supplied from a consumable item mounted onto said printer, ¶0039, ¶0140), the information processing apparatus comprising: an acquiring unit configured to acquire consumption data related to a toner consumption amount of the image forming apparatus (e.g., receive consumable item information from said printer, ¶0027, ¶0141, Fig. 1, Fig. 4D);
a memory (e.g., a storage 102, ¶0037) configured to store the consumption data acquired at different timings by the acquiring unit (e.g., upon receiving the consumable item information, said consumable item information is stored in a memory at each predetermined timing in order to be analyzed, ¶0027, ¶0032, ¶0067);
a controller (i.e., a controller 101, Fig. 2) configured to: 
e.g., analyze the consumable item information received from the printer 10 and determine whether or not order condition set is met, ¶0032, ¶0055, ¶0058, ¶0075 - ¶0076); and 
output a delivery request that requests delivery of a toner container in a case where the remaining number of days is equal to or less than specified number of days (e.g., transmits order information in a case where the remaining number of days is less a threshold, abstract, ¶0004 - ¶0006, ¶0026, ¶0032, ¶0055, ¶0075), 
wherein the controller determines the remaining number of days based on the consumption data in a latest period corresponding to a first number of days in a first mode (e.g., predicts a number of remaining days based on a consumable item information in a period of time corresponding to a normal number of days when the order information contains stored order condition as “first mode”, ¶0058, ¶0071 - ¶0072), and determines the remaining number of days based on the consumption data in a latest period corresponding to a second number of days in a second mode (e.g., predicts a special number of remaining days based on the consumable item information in the period of time corresponding to number of delivery days when the order information doesn’t contain the stored order condition as “second mode”, ¶0071 - ¶0073, ¶0083, ¶0086, ¶0091, ¶0110), -2- 53851890-viwherein the second number of days is shorter than the first number of days (e.g., the number of delivery days is shorter than normal when order condition is not stored, ¶0055, ¶0150, claim 12).

With respect to claim 11, it's rejected for the similar reasons as those described in connection with claim 1.



With respect to claim 15, Ohara teaches the information processing apparatus according to claim 1, wherein the controller acquires a remaining amount of toner in the toner container mounted on the image forming apparatus, wherein the controller selects the first mode, in a case where the consumption data for the first number of days is stored in the memory (e.g., refer to ¶0082, ¶0086; where order condition is based on the amount of toner/ink in the consumable item mounted on the printer), and 
wherein the controller selects the second mode, in a case where (i) the consumption data for the first number of days is not stored in the memory, (ii) the consumption data for the second number of days is stored in the memory, and (iii) the remaining amount is less than a predetermined amount (refer to ¶0083, ¶0086 & ¶0152; when the order condition is not stored and when the remaining amount information is below a threshold).

With respect to claim 16, Ohara teaches the information processing apparatus according to claim 15, wherein the controller receives user instruction information for clearing the consumption data in the memory, wherein the memory stores consumption data newly acquired by the acquiring unit after the user instruction information is received (e.g., As examiner’s approach: after making an order, a print counter can be initialized to zero each time the consumable item is replaced, ¶0145; and the action of replacing is the user instruction).

With respect to claim 17, Ohara teaches the information processing apparatus according to claim 15, wherein the controller determines the second number of days based on the remaining amount of toner in the toner container mounted on the image forming apparatus (e.g., predicts a special number of remaining days based on the consumable item information in the period of time corresponding to number of delivery days when the order information doesn’t contain the stored order condition, ¶0071 - ¶0073, ¶0083, ¶0086, ¶0091, ¶0110), and wherein the first number of days does not vary based on a remaining amount of toner in the toner container mounted on the image forming apparatus (e.g., This reference teaches that when there is not order condition in the order information, “override” automatic order, ¶0083 - ¶0091, ¶0150).

With respect to claims 18 - 20, these are rejected for the similar reasons as those described in connection with claims 15 - 17, respectively.

With respect to claims 21 - 23, these are method claims corresponding to the apparatus claims 15 – 17, respectively. Therefore, these are rejected for the same reasons as the apparatus claims 15 – 17, respectively.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara in view of Tachibana (U.S PreGrant Publication No. 2019/0227475 A1, previously cited in an Office Action dated 06/15/2021, hereinafter ‘Tachibana’).

With respect to claim 10, Ohara teaches the information processing apparatus according to claim 1, but fails to teach that said controller displays the number of the remaining days  on a display.
However, Tachibana, teaches a controller displays the remaining number of days on a display (Tachibana: e.g., displays the number of remaining days on the display, Fig. 4B).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Ohara as taught by Tachibana since Tachibana suggested in Fig. 4B that such modification would let the user visually know an estimated remaining amount of days left to wait in order to replace the consumable item before it run out or to avoid delay.

With respect to claims 13 and 14, these are rejected for the similar reasons as those described in connection with claim 10.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674